Citation Nr: 0911149	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  03-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to January 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which appears to have declined to reopen the 
claim.  

The Board remanded the claim in July 2007 for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  

In the July 2007 decision, the Board referred the issue of 
entitlement to service connection for joint hypermobility 
syndrome.  As review of the claims folder does not reveal 
that the RO has addressed this issue yet, it is again 
REFERRED for appropriate action.  


FINDINGS OF FACT

1.  A July 1992 rating decision denied the claim for service 
connection for a right shoulder condition on the basis that 
although the Veteran's right shoulder had been treated in 
service, the condition had resolved with no residuals found 
at discharge.  

2.  Additional evidence submitted since July 1992 on the 
issue of service connection for a right shoulder disorder 
does not cure the previous evidentiary defect.  


CONCLUSIONS OF LAW

1.  The July 1992 rating decision denying service connection 
for a right shoulder condition is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

2.  New and material evidence has not been received since 
July 1992 to reopen the claim of entitlement to service 
connection for a right shoulder disorder.  38 U.S.C.A. 
§§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a right 
shoulder disorder.  See December 2001 VA Form 21-4138.  The 
RO appears to have declined to reopen the claim and has 
continued the denial issued in a previous final decision.  
See February 2002 rating decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

In a July 1992 rating decision, the RO denied the claim for 
service connection for a right shoulder condition on the 
basis that although the Veteran's right shoulder had been 
treated in service, the condition had resolved with no 
residuals found at discharge.  The Veteran was informed of 
this decision by letter dated July 27, 1992, but she did not 
appeal.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 
3.104, 19.129(a), 19.192 (1991) (a notice of disagreement 
(NOD) shall be filed within one year from the date of mailing 
of notification of the initial review and determination; 
otherwise, that determination will become final).  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2008).

The Veteran filed a claim to reopen in December 2001, and 
this appeal ensues from the February 2002 rating decision 
issued by the Houston, Texas RO, which appears to have 
declined to reopen the claim and continued the denial of 
service connection for DJD of the right shoulder.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  If the claimant presents new 
and material evidence, however, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection will also be presumed 
for certain chronic diseases, to include arthritis, if 
manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Evidence before the RO in July 1992 consisted solely of the 
Veteran's service treatment records, which reveal that she 
was seen with complaint of right shoulder pain for four days 
in August 1991.  The Veteran denied trauma and reported 
feeling a pop under the shoulder blade.  It was noted that 
she did a lot of heavy lifting.  The assessment made was 
possible rib destruction.  See screening note of acute 
medical care.  The Veteran was seen again with complaint of 
right shoulder pain for one week in November 1991.  She 
reported being told that she had arthritis of the right 
shoulder.  Physical examination revealed full range of motion 
(FROM) and tenderness to palpation (TTP) of the superior 
aspect of the scapula bursa, which was also noted to be 
inflamed.  The assessment made was bursitis.  See record of 
acute medical care.  In December 1991, the Veteran reported 
recurrent pain in her shoulders times eight days.  The 
assessment made was musculoskeletal pain secondary to 
posture.  See health record.  At the time of her discharge 
from service, the Veteran reported arthritis, rheumatism or 
bursitis, but did not indicate whether she had painful or 
"trick" shoulder or elbow and denied bone, joint or other 
deformity.  The examining physician made no notations 
specific to the Veteran's right shoulder and clinical 
evaluation of her upper extremities was normal.  See December 
1991 reports of medical examination and history.  

Evidence added to the record since the July 1992 rating 
decision consists entirely of VA treatment records, which are 
devoid of reference to treatment involving the Veteran's 
right shoulder.  The Board does note that the Veteran was 
diagnosed with generalized joint hypermobility during a July 
2006 VA compensation and pension (C&P) hand, thumb and 
fingers examination, but it does not appear that this 
assessment was made in regards to her right shoulder since 
the right shoulder was not examined at this time.  This 
evidence is new in the sense that it was not previously of 
record.  These records, however, are not considered material 
as they do not cure the previous evidentiary defect at the 
time of the July 1992 rating decision.  More specifically, 
the evidence does not establish that the Veteran has a 
permanent residual or chronic right shoulder disability.  
There is no competent medical evidence of record showing that 
the veteran has a current right shoulder disorder that had 
its onset during active service or is related to any in-
service injury, event, or finding.  As such, the Board finds 
that the record does not contain new and material evidence to 
reopen the claim for entitlement to service connection for a 
right shoulder disorder and that the claim to reopen must be 
denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the Veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that the Veteran was not provided with 
notice sufficient under Kent prior to the issuance of the 
February 2002 rating decision that is the subject of this 
appeal.  The claim to reopen, however, was remanded by the 
Board in July 2007 in order to effect compliance with the 
notice required by Kent.  Pursuant to the remand 
instructions, the Veteran was advised of the need to submit 
new and material evidence to reopen the claim and of her and 
VA's respective duties in obtaining evidence.  The Veteran 
was specifically informed that her claim had previously been 
denied because although the condition was treated in service, 
it had resolved completely with no residuals found at the 
time of discharge.  See July 2007 letter.  Accordingly, the 
duty to notify has been fulfilled.  See Quartuccio, 16 Vet. 
App. at 187; Kent, 20 Vet. App. at 10 (2006).  The Veteran 
was also provided notice of the appropriate disability rating 
and effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See March 2006 letter.  The claim was readjudicated in a 
September 2008 supplemental statement of the case. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service and VA treatment records have 
been associated with the claims folder.  A VA examination in 
connection with the claim is not required in the absence of 
new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a right shoulder disorder.  
The request to reopen this claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


